Exhibit 10.15

 

SI INTERNATIONAL, INC.

STOCK OPTION AGREEMENT

EVIDENCING GRANT OF STOCK OPTIONS

UNDER THE SI INTERNATIONAL, INC.

2002 AMENDED AND RESTATED OMNIBUS STOCK INCENTIVE PLAN

 

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made as of the Option Grant
Date set forth on the Initial Notice of Stock Option Grant hereto by and between
(i) SI International, Inc., a Delaware corporation (the “Company”) and (ii) the
undersigned Participant, an employee, Director or Consultant of the Company or
an Affiliate as named on the Notice of Stock Option Grant hereto. Certain
capitalized terms used herein are defined in Section 6 hereof.  Capitalized
terms used but not defined herein shall have the meaning ascribed to such terms
in the SI International, Inc. 2002 Amended and Restated Omnibus Stock Incentive
Plan (as amended from time to time according to its terms, the “Plan”).

 

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 


1.             GRANT OF STOCK OPTIONS.


 


(A)           NUMBER OF OPTIONS; EXERCISE PRICE. THE COMPANY HEREBY GRANTS TO
PARTICIPANT THE RIGHT TO PURCHASE, DURING THE PERIOD SPECIFIED IN SECTION 3
HEREOF, THE NUMBER OF SHARES OF COMMON STOCK (SUCH SHARES OF STOCK HEREINAFTER
REFERRED TO AS THE “SHARES”) SET FORTH ON THE INITIAL NOTICE OF STOCK OPTION
GRANT AND ANY ADDITIONAL NOTICE OF STOCK OPTION GRANT EXECUTED BY THE PARTIES
SUBSEQUENT TO THE EFFECTIVE DATE OF THIS AGREEMENT (THE “OPTIONS”). EACH OPTION
GIVES THE PARTICIPANT THE RIGHT, SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN
AND THIS AGREEMENT (UNLESS THE NOTICE OF STOCK OPTION GRANT SPECIFIES THAT A
DIFFERENT STOCK OPTION AGREEMENT IS APPLICABLE TO THE OPTION), TO PURCHASE
SHARES OF COMMON STOCK AT AN EXERCISE PRICE PER SHARE AS SET FORTH ON EACH
RESPECTIVE NOTICE OF STOCK OPTION GRANT.


 


(B)           NATURE OF OPTIONS.  IF SO DESIGNATED ON THE RESPECTIVE NOTICE OF
STOCK OPTION GRANT, THE OPTIONS ARE INTENDED TO BE “INCENTIVE STOCK OPTIONS”
WITHIN THE MEANING OF SECTION 422 OF THE CODE OR ANY SUCCESSOR PROVISION.


 


(C)           PARTICIPANT BOUND BY PLAN.  A COPY OF THE PLAN HAS BEEN PROVIDED
TO PARTICIPANT, AND PARTICIPANT HAS COMPLETELY AND CAREFULLY REVIEWED THIS
AGREEMENT AND THE PLAN.  AS AN INDUCEMENT TO THE COMPANY TO ISSUE THE OPTIONS TO
PARTICIPANT, AND AS A CONDITION THERETO, PARTICIPANT AGREES TO BE BOUND BY ALL
OF THE TERMS OF THE PLAN AND THIS AGREEMENT WITH RESPECT TO THE OPTIONS AND ALL
OPTION SHARES AND THE OTHER TERMS, CONDITIONS, AND AGREEMENTS SET FORTH IN THIS
AGREEMENT AND IN THE PLAN.  THE PLAN IS BY THIS REFERENCE INCORPORATED HEREIN
AND MADE A PART HEREOF.


 


(D)           BINDING AGREEMENT; NONCONTRAVENTION.  AS AN INDUCEMENT TO THE
COMPANY TO ENTER INTO THIS AGREEMENT, ISSUE THE OPTIONS TO PARTICIPANT, AND
ISSUE THE COMMON STOCK UPON EXERCISE THEREOF, AND AS A CONDITION THERETO,
PARTICIPANT REPRESENTS AND WARRANTS TO THE COMPANY THAT THIS AGREEMENT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF PARTICIPANT, ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, AND THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY PARTICIPANT DO NOT AND SHALL NOT CONFLICT WITH, VIOLATE OR
CAUSE A BREACH OF ANY AGREEMENT, CONTRACT OR INSTRUMENT TO WHICH PARTICIPANT IS
A PARTY OR ANY JUDGMENT, ORDER OR DECREE TO WHICH PARTICIPANT IS SUBJECT.


 


(E)           RETENTION OF COMPANY’S RIGHTS.  AS A FURTHER INDUCEMENT TO THE
COMPANY TO ENTER INTO THIS AGREEMENT, ISSUE THE OPTIONS TO PARTICIPANT, AND
ISSUE THE COMMON STOCK UPON EXERCISE THEREOF, AND AS A CONDITION THERETO,
PARTICIPANT ACKNOWLEDGES AND AGREES THAT NO AGREEMENT OR ARRANGEMENT BETWEEN THE
PARTICIPANT AND THE COMPANY OR ANY AFFILIATE (INCLUDING, WITHOUT LIMITATION, THE
GRANT OF OPTIONS TO PARTICIPANT, THE ISSUANCE OF OPTION SHARES UPON EXERCISE
THEREOF, AND THE EXECUTION AND DELIVERY OF THIS AGREEMENT) SHALL (I) ENTITLE
PARTICIPANT

 

--------------------------------------------------------------------------------


 


TO REMAIN IN CONTINUOUS SERVICE WITH THE COMPANY OR ANY AFFILIATE FOR ANY PERIOD
OF TIME, (II) CONFER UPON PARTICIPANT THE RIGHT TO BE SELECTED AGAIN AT ANY TIME
IN THE FUTURE AS A PLAN PARTICIPANT, OR (III) PROVIDE FOR ANY ADJUSTMENT TO THE
NUMBER OF OPTION SHARES SUBJECT TO THE OPTIONS UPON THE OCCURRENCE OF SUBSEQUENT
EVENTS EXCEPT AS PROVIDED IN THE PLAN.


 


2.             VESTING OF OPTIONS.  OPTIONS GRANTED HEREUNDER MAY BE EXERCISED
ONLY TO THE EXTENT THEY HAVE BECOME VESTED IN ACCORDANCE WITH THE RELEVANT
NOTICE OF STOCK OPTION GRANT, THE TERMS HEREOF, AND THE PLAN.  NOTWITHSTANDING
THE FOREGOING, AND EXCEPT AS OTHERWISE PROVIDED HEREIN OR THE PLAN, ALL VESTING
SHALL CEASE AND NO UNVESTED OPTIONS (AS DEFINED BELOW) SHALL VEST AFTER THE DATE
ON WHICH PARTICIPANT TERMINATES CONTINUOUS SERVICE FOR ANY REASON.  OPTIONS
WHICH HAVE VESTED AND BECOME EXERCISABLE PURSUANT TO THE TERMS OF THIS AGREEMENT
ARE REFERRED TO HEREIN AS “VESTED OPTIONS,” AND ALL OTHER OPTIONS ARE REFERRED
TO HEREIN AS “UNVESTED OPTIONS.”


 


3.             TERM AND EXPIRATION OF OPTIONS. SUBJECT TO EARLIER EXPIRATION OR
TERMINATION AS PROVIDED HEREIN OR IN THE PLAN, ALL OF THE OPTIONS SHALL EXPIRE
AND NO LONGER BE EXERCISABLE AT THE CLOSE OF BUSINESS ON THE DAY IMMEDIATELY
PRECEDING THE TENTH ANNIVERSARY OF THE OPTION GRANT DATE.


 


4.             EXERCISE OF OPTIONS. OPTIONS MAY BE EXERCISED IN ACCORDANCE WITH
THE TERMS OF THE PLAN AND ONLY TO THE EXTENT THEY ARE OUTSTANDING, HAVE BECOME
VESTED OPTIONS IN ACCORDANCE WITH SECTION 2, AND HAVE NOT YET EXPIRED IN
ACCORDANCE WITH SECTION 3.


 


5.             RESTRICTIONS ON TRANSFER OF OPTIONS AND OPTION SHARES.


 


(A)           RETENTION OF OPTIONS.  PARTICIPANT SHALL NOT SELL, TRANSFER,
ASSIGN, PLEDGE, HYPOTHECATE, OR OTHERWISE DISPOSE OF (WHETHER WITH OR WITHOUT
CONSIDERATION AND WHETHER VOLUNTARILY OR INVOLUNTARILY OR BY OPERATION OF LAW)
ANY INTEREST IN ANY OPTIONS (A “TRANSFER” OF OPTIONS). ANY TRANSFER OF OPTIONS
SHALL CAUSE SUCH OPTIONS TO BE VOID AB INITIO. OPTIONS MAY BE EXERCISED ONLY BY
PARTICIPANT (OR BY PARTICIPANT’S LEGAL GUARDIAN OR LEGAL REPRESENTATIVE).


 


(B)           TRANSFERS IN VIOLATION OF AGREEMENT.  ANY TRANSFER OR ATTEMPTED
TRANSFER OF ANY OPTION SHARES IN VIOLATION OF ANY PROVISION OF THIS AGREEMENT
SHALL BE VOID, AND THE COMPANY SHALL NOT RECORD ANY SUCH PURPORTED TRANSFER ON
ITS BOOKS OR TREAT ANY PURPORTED TRANSFEREE OF SUCH OPTION SHARES AS THE OWNER
THEREOF FOR ANY PURPOSE.


 


6.             DEFINITIONS.


 


(A)           “INITIAL NOTICE OF STOCK OPTION GRANT” MEANS THE NOTICE OF STOCK
OPTION GRANT HERETO THAT SPECIFIES THE TERMS OF THE OPTION FOR SHARES OF COMMON
STOCK GRANTED TO PARTICIPANT AT THE TIME THIS AGREEMENT IS EXECUTED BY THE
PARTIES.


 


(B)           “NOTICE OF STOCK OPTION GRANT” SHALL MEAN THE INITIAL NOTICE OF
STOCK OPTION GRANT TO THIS AGREEMENT AND ANY SUBSEQUENT NOTICES OF STOCK OPTION
GRANT EXECUTED BY THE COMPANY AND PARTICIPANT WHICH DETAIL THE SPECIFIC TERMS OF
AN OPTION GRANTED TO PARTICIPANT UNDER THE PLAN.


 


(C)           “OPTION GRANT DATE” SHALL MEAN THE DATE SHARES OF COMMON STOCK ARE
GRANTED TO PARTICIPANT AS SPECIFIED IN EACH NOTICE OF STOCK OPTION GRANT.


 


(D)           “OPTION SHARES” MEANS (I) ALL SHARES OF COMMON STOCK ISSUED OR
ISSUABLE UPON EXERCISE OF OPTIONS AND (II) ANY OTHER SECURITIES ISSUED DIRECTLY
OR INDIRECTLY WITH RESPECT TO THE SECURITIES REFERRED TO IN CLAUSE (I) ABOVE BY
WAY OF A STOCK SPLIT, STOCK DIVIDEND OR OTHER DIVISION OF SECURITIES, OR IN
CONNECTION WITH A COMBINATION OF SECURITIES, RECAPITALIZATION, MERGER,
CONSOLIDATION, OR OTHER REORGANIZATION, OR UPON CONVERSION, EXCHANGE, OR
EXERCISE OF ANY OF THE FOREGOING SECURITIES.

 

--------------------------------------------------------------------------------


 


7.             NONSOLICITATION.  AS AN INDUCEMENT TO THE COMPANY TO ENTER INTO
THIS AGREEMENT, ISSUE THE OPTIONS TO PARTICIPANT, AND ISSUE THE COMMON STOCK
UPON EXERCISE THEREOF, AND AS A CONDITION FOR PARTICIPANT RETAINING THE RIGHT TO
EXERCISE THE OPTIONS UNDER THE TERMS HEREOF, PARTICIPANT COVENANTS AND AGREES
THAT DURING PARTICIPANT’S CONTINUOUS SERVICE AND FOR 12 MONTHS THEREAFTER,
PARTICIPANT SHALL NOT, DIRECTLY OR INDIRECTLY, FOR PARTICIPANT’S OWN BENEFIT OR
ON BEHALF OF OR THROUGH ANOTHER ENTITY: (I) INDUCE OR ATTEMPT TO INDUCE ANY
EMPLOYEE OF THE COMPANY OR ANY AFFILIATE TO LEAVE THE EMPLOY OF THE COMPANY OR
ANY AFFILIATE, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE COMPANY
OR ANY AFFILIATE AND ANY EMPLOYEE THEREOF, (II)  HIRE ANY PERSON WHO WAS AN
EMPLOYEE OF THE COMPANY OR ANY AFFILIATE AT ANY TIME DURING THE 24 MONTHS
PRECEDING THE TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE, OR (III) INDUCE
OR ATTEMPT TO INDUCE ANY CUSTOMER, DEVELOPER, CLIENT, MEMBER, SUPPLIER,
LICENSEE, LICENSOR, FRANCHISEE OR OTHER BUSINESS RELATION OF THE COMPANY OR ANY
AFFILIATE TO CEASE DOING BUSINESS WITH THE COMPANY OR ANY AFFILIATE, OR IN ANY
WAY PURPOSEFULLY INTERFERE WITH THE RELATIONSHIP BETWEEN ANY SUCH CUSTOMER,
DEVELOPER, CLIENT, MEMBER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE
COMPANY OR ANY AFFILIATE (INCLUDING, WITHOUT LIMITATION, BY MAKING ANY NEGATIVE
OR DISPARAGING STATEMENTS OR COMMUNICATIONS ABOUT THE COMPANY).


 


8.             MISCELLANEOUS PROVISIONS.


 


(A)           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS AGREEMENT SHALL BE
REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.

 


(B)           COMPLETE AGREEMENT.  THIS AGREEMENT, EACH NOTICE OF STOCK OPTION
GRANT HERETO AND THE PLAN EMBODY THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG
THE PARTIES AND SUPERSEDE AND PREEMPT ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR
REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED
TO THE SUBJECT MATTER HEREOF IN ANY WAY.


 


(C)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, NONE OF WHICH NEED CONTAIN THE SIGNATURE OF MORE THAN ONE PARTY
HERETO BUT EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(D)           SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS
AGREEMENT SHALL BIND THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS AND SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS WHETHER SO EXPRESSED OR NOT.


 


(E)           CHOICE OF LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS
HERETO SHALL BE GOVERNED BY THE INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF
THE STATE OF DELAWARE.


 


(F)            EQUITABLE REMEDIES.  EACH OF THE PARTIES TO THIS AGREEMENT AGREE
AND ACKNOWLEDGE THAT MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY IF
PARTICIPANT OR ANY OTHER HOLDER OF OPTION SHARES WERE TO BREACH ANY OF THE
PROVISIONS OF SECTIONS 5 OR 7 HEREOF, AND THAT THE COMPANY MAY IN ITS SOLE
DISCRETION APPLY TO ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION
(WITHOUT POSTING ANY BOND OR DEPOSIT) FOR SPECIFIC PERFORMANCE AND/OR OTHER
INJUNCTIVE RELIEF IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE
PROVISIONS OF SECTIONS 5 OR 7 OF THIS AGREEMENT


 


(G)           AMENDMENT, MODIFICATION AND CANCELLATION OF OUTSTANDING OPTIONS. 
THE BOARD MAY AMEND, MODIFY OR CANCEL ANY OPTION IN ANY MANNER TO THE EXTENT
THAT THE BOARD WOULD HAVE HAD THE AUTHORITY UNDER THE PLAN INITIALLY TO GRANT
SUCH OPTION; PROVIDED THAT NO SUCH AMENDMENT OR MODIFICATION SHALL IMPAIR THE
RIGHTS OF PARTICIPANT UNDER THIS AGREEMENT WITHOUT THE CONSENT OF THE
PARTICIPANT; PROVIDED, FURTHER, THAT AN AMENDMENT OR MODIFICATION THAT MAY CAUSE
AN INCENTIVE STOCK OPTION TO BECOME A NONQUALIFIED STOCK OPTION SHALL NOT BE
TREATED AS ADVERSELY AFFECTING THE RIGHTS OF PARTICIPANT UNDER THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


(H)           BUSINESS DAYS.  IF ANY TIME PERIOD FOR GIVING NOTICE OR TAKING
ACTION HEREUNDER EXPIRES ON A DAY WHICH IS A SATURDAY, SUNDAY OR LEGAL HOLIDAY
IN THE STATE OF DELAWARE, THE TIME PERIOD SHALL BE AUTOMATICALLY EXTENDED TO THE
BUSINESS DAY IMMEDIATELY FOLLOWING SUCH SATURDAY, SUNDAY OR HOLIDAY.


 


(I)            DESCRIPTIVE HEADINGS; INTERPRETATION; NO STRICT CONSTRUCTION. 
THE DESCRIPTIVE HEADINGS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND
DO NOT CONSTITUTE A SUBSTANTIVE PART OF THIS AGREEMENT.  WHENEVER REQUIRED BY
THE CONTEXT, ANY PRONOUN USED IN THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING
MASCULINE, FEMININE OR NEUTER FORMS, AND THE SINGULAR FORMS OF NOUNS, PRONOUNS,
AND VERBS SHALL INCLUDE THE PLURAL AND VICE VERSA.  REFERENCE TO ANY AGREEMENT,
DOCUMENT, OR INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT, OR INSTRUMENT AS AMENDED
OR OTHERWISE MODIFIED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF,
AND IF APPLICABLE HEREOF.  THE USE OF THE WORDS “INCLUDE” OR “INCLUDING” IN THIS
AGREEMENT SHALL BE BY WAY OF EXAMPLE RATHER THAN BY LIMITATION.  IN THE EVENT AN
AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT SHALL
BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES HERETO, AND NO PRESUMPTION OR
BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE
AUTHORSHIP OF ANY OF THE PROVISIONS OF THIS AGREEMENT.

 

[Signatures Appear on the Following Page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Option Agreement
and the Initial Notice of Stock Option Grant on the Option Grant Date set forth
on the Initial Notice of Stock Option Grant.

 

By signing below, Participant hereby:  (i) consents to electronic access or
electronic receipt of copies (instead of receiving paper copies) of the
Agreement, Notice(s) of Stock Option Grant(s), the Plan, and the Plan Summary
and Prospectus (collectively, the “Option Documents”) in the manner designated
by the Company; (ii) represents that Participant has electronic access to the
internet for purposes of receiving such information; and (iii) acknowledges
receipt of electronic copies, or that Participant already is in possession of a
paper copies, of the Option Documents.

 

Participant may receive, without charge, upon written or oral request, paper
copies of any or all of the Option Documents by requesting them from the
Company’s Stock Option Administrator, 12012 Sunset Hills Road, Suite 800,
Reston, VA 20190.  Telephone: (703) 234-7000.

 

BY PARTICIPANT’S SIGNATURE BELOW, PARTICIPANT (A) ACKNOWLEDGES READING AND
UNDERSTANDING THE AGREEMENT AND THE PLAN, (B) AGREES TO BE BOUND BY ALL
PROVISIONS OF THE AGREEMENT AND (C) AGREES THAT THE INITIAL NOTICE OF STOCK
OPTION GRANT AND ANY SUBSEQUENT NOTICES OF STOCK OPTION GRANT, AS PART OF THE
AGREEMENT, SHALL GOVERN THE TERMS AND CONDITIONS OF THE OPTION, THE SHARES AND
THE OTHER SUBJECT MATTER OF THE AGREEMENT, SUBJECT TO THE PROVISIONS OF THE
PLAN.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INITIAL NOTICE OF
STOCK OPTION GRANT OR ANY SUBSEQUENT NOTICES OF STOCK OPTION GRANT AND THE
AGREEMENT, THE AGREEMENT SHALL CONTROL.

 

 

SI INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Name:

 

Employee No.

 

--------------------------------------------------------------------------------


 

NOTICE OF STOCK OPTION GRANT UNDER

SI INTERNATIONAL, INC. STOCK OPTION AGREEMENT

 

This Notice of Stock Option Grant (this “Notice”) sets forth certain specific
terms regarding the Option for Shares of Common Stock granted to the undersigned
Participant under the SI International, Inc. 2002 Amended and Restated Omnibus
Stock Incentive Plan (as amended from time to time, the “Plan”) pursuant to the
terms and conditions of the Stock Option Agreement (the “Agreement”) by and
between the Company and Participant. This Notice of Stock Option Grant is an
integral part of the Agreement, which, with the Plan, is incorporated by
reference into the Agreement.  Capitalized terms not defined in this Notice of
Stock Option Grant shall have the meanings ascribed to such terms in the
Agreement or the Plan.

 

Name of Participant:                                    

Option Grant Date:                               

Number of Shares of Stock Subject to Option:                  

Exercise Price per Share: $           

 

This Option           is             is not intended to be an “incentive stock
option” within the meaning of Section 422 of the Code.

 

Subject to the Participant’s Continuous Service and the other terms and
conditions of this Notice, the Agreement and the Plan, the Option shall vest and
become exercisable in the following increments:

 

Number of Shares of Stock Subject to Option

 

Date Shares of Incentive Stock Subject to Option become Vested Options

 

 

 

 

 

 

 

 

 

 

In the event of a merger of the Company with or into another corporation, or the
sale of substantially all of the assets of the Company, the Option granted
pursuant to this Notice, shall be assumed or an equivalent option or right
substituted by the successor corporation or an affiliate of the successor
corporation.  In the event that the successor corporation refuses to assume or
substitute for the Option, the Participant shall fully vest in and have the
right to exercise the Option as to all of the Shares covered thereby, including
Shares as to which it would not otherwise be vested or exercisable.  If an
Option becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Company shall
notify the Participant in writing or electronically that the Option, shall be
fully exercisable for a period of twenty (20) days from the date of such notice,
and the Option shall terminate upon the expiration of such period.  For the
purposes of this paragraph, the Option shall be considered assumed if, following
the merger or sale of assets, the option or right confers the right to purchase
or receive, for each Share subject to the Option immediately prior to the merger
or sale of assets, the consideration (whether stock, cash, or other securities
or property) received in the merger or sale of assets by holders of Shares held
on the effective date of the transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding shares); provided, however, that if such consideration
received in the merger or sale of assets is not solely common stock of the
successor corporation or its affiliate, the Company may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option for each Share subject to the Option to be solely common
stock of the successor corporation or its affiliate equal in fair market value
to the per share consideration received by holders of Shares in the merger or
sale of assets.

 

Participant understands that this Option is subject to Participant’s consent to
electronic access, and acknowledgement of having accessed, the Notice,
Agreement, Plan, and Plan Summary and Prospectus (collectively, the “Option
Documents”) through the process determined by the Company.  By signing below and
accepting the grant of the Option, Participant hereby:  (i) consents to access
electronic copies (instead of receiving paper copies) of the Option Documents
through the process determined by the Company; (ii) represents that Participant
has electronic access, including to the internet; and (iii) acknowledges receipt
of electronic copies, or that Participant already is in possession of paper
copies, of the Option Documents.  Participant may receive, without

 

--------------------------------------------------------------------------------


 

charge, upon request, paper copies of any or all of the Option Documents by
requesting them from Company’s Stock Option Administrator, 12012 Sunset Hills
Road, Suite 800, Reston, VA 20190.  Telephone: (703) 234-7010.

 

BY PARTICIPANT’S SIGNATURE BELOW, PARTICIPANT (A) ACKNOWLEDGES READING AND
UNDERSTANDING THE AGREEMENT AND THE PLAN, (B) AGREES TO BE BOUND BY ALL
PROVISIONS OF THE AGREEMENT AND (C) AGREES THAT THIS NOTICE OF STOCK OPTION
GRANT, AS PART OF THE AGREEMENT, SHALL GOVERN THE TERMS AND CONDITIONS OF THE
OPTION, THE SHARES AND THE OTHER SUBJECT MATTER OF THE AGREEMENT, SUBJECT TO THE
PROVISIONS OF THE PLAN.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
NOTICE OF STOCK OPTION GRANT AND THE AGREEMENT, THE AGREEMENT SHALL CONTROL.

 

SI INTERNATIONAL, INC.

PARTICIPANT

 

 

 

 

By:

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------